Citation Nr: 0948537	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-46 831	)	DATE
	)
	)


THE ISSUE

Whether a September 1980 decision of the Board of Veterans' 
Appeals (Board) erred in not adjudicating a separate shoulder 
disability secondary to his service-connected post operative 
status, cervical spine fusion, C3-4 with lordotic reversal 
and radiculopathy and brachial plexus syndrome, and should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issues of an initial rating in excess of 20 percent for 
the left and right shoulder condition; entitlement to an 
effective date earlier then February 17, 2005, for the grant 
of service connection for both the left and right shoulder 
disabilities; and entitlement to an effective date earlier 
then January 1, 1986 for the grant of total disability rating 
based on individual unemployability due to a service-
connected disability are addressed in a separate Board 
decision.) 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

By way of history, the August 2007 rating decision granted 
the Veteran service connection with initial 20 percent 
disability ratings for both the left and right shoulders, 
effective February 17, 2005.  The Veteran then filed a 
Substantive Appeal on the initial rating and the effective 
date of the grant of service connection; as noted on the 
title page those issues are addressed in a separate Board 
decision.  In a January 2008 statement the Veteran alleged 
CUE on a September 1980 Board decision on the basis that it 
failed to grant service connection and separate disability 
rating for his shoulders.   
 

FINDINGS OF FACT

1.  At the time of the September 1980 Board decision the 
Veteran did not file either an informal or formal claim for 
service connection for a separate shoulder disability 
secondary to his service-connected post operative status, 
cervical spine fusion, C3-4 with lordotic reversal and 
radiculopathy and brachial plexus syndrome. 

2.  The September 1980 Board decision denied an increased 
rating in excess of 60 percent for the Veteran's service-
connected post operative status, cervical spine fusion, C3-4 
with lordotic reversal and radiculopathy and brachial plexus 
syndrome and did not grant a separate disability rating for 
his shoulders bilaterally.

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3. There was a tenable basis for the Board's decision in 
September 1980 for not considering and granting a separate 
disability rating for bilateral shoulder condition secondary 
to the service-connected post operative status, cervical 
spine fusion, C3-4 with lordotic reversal and radiculopathy 
and brachial plexus syndrome, and that decision does not 
contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The September 4, 1980, decision of the Board, which did not 
grant the Veteran a separate rating for bilateral shoulder 
disability secondary to the Veteran's service-connected post 
operative status, cervical spine fusion, C3-4 with lordotic 
reversal and radiculopathy and brachial plexus syndrome was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  

II. Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Final RO decisions are entitled to a 
presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 
169 (1997).

With respect to the multiple rating decisions that failed to 
address a separate shoulder disability prior to the September 
1980 Board decision, we note that a Board decision subsumes 
the prior rating decisions which address the same issue.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), Dittrich v. 
West, 163 F.3d 1349 (Fed. Cir. 1994).  A review of such a 
rating decision is a collateral attack on a final Board 
decision, which is outside the scope of the RO's authority.  
Id.  Thus, the RO is prohibited from reviewing its own 
decisions for CUE, where a Board decision has subsequently 
addressed the underlying issue, and the Veteran cannot claim 
CUE in a rating decision, if a later Board decision addressed 
the same issue. Therefore, to the extent that the Veteran 
alleges CUE in an RO rating decision dated prior to September 
1980, the matter is dismissed.

In a January 1980 statement the Veteran asserts that the 
September 1980 Board decision constituted CUE since it did 
not consider and grant a separate disability rating for a 
bilateral shoulder disability secondary to his service-
connected post operative status, cervical spine fusion, C3-4 
with lordotic reversal and radiculopathy and brachial plexus 
syndrome.  The Veteran asserts that the September 1980 Board 
decision should have granted a separate rating since he 
discussed it in his April 1980 Substantive Appeal.  The Board 
notes that in the separate rating decision, addressed herein 
above, the Board found that the April 1980 Substantive Appeal 
was not a formal claim for service connection for bilateral 
shoulder condition and therefore, that issue will not be 
adjudicated here. 
In denying an increased rating in excess of 60 percent for 
the service-connected post operative status, cervical spine 
fusion, C3-4 with lordotic reversal and radiculopathy and 
brachial plexus syndrome the September 1980 Board decision 
discussed the Veteran's shoulders.  First, it was noted in 
the Veteran's contentions that he had damaged nerves in his 
right shoulder, constant pain in his neck, and right upper 
extremity numbness of 3 fingers.  Secondly, in the Board's 
discussion it noted that the Veteran's service-connected 
cervical spine disability was characterized by complaints of 
pain of the cervical spine and the right upper extremity with 
muscle spasm of the neck and occasional numbness in the right 
upper extremity.  It further stated that recent clinical 
studies did not show the presence of severe neuropathy of the 
right upper extremity which would warrant the assignment of a 
scheduler evaluation in excess of the 60 percent disability 
rating.  The Board notes that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 a 60 percent disability rating was for 
residuals of vertebral fracture without cord involvement, but 
with abnormal mobility requiring neck brace (jury mast).  A 
100 percent disability rating was warranted when the 
residuals of vertebral fracture included cord involvement, 
being bedridden, or required long leg braces.

The Board finds that the September 1980 Board decision did 
not err in not discussing the Veteran's claimed shoulder 
dislocation since there was no claim before the Board for a 
separate disability rating and because at the June 1979 VA 
examination his shoulders had full range of motion.  
Therefore, there was no medical evidence of a bilateral 
shoulder disability at the time of the September 1980 Board 
decision.  In addition, the Board took into consideration any 
shoulder weakness and radiculopathy in denying an increased 
rating in excess of 60 percent for the service-connected 
cervical spine disability and the criteria for a 100 percent 
disability rating would not have been warranted even if the 
Veteran had shoulder dislocation at that time.

The Veteran's claim that there was CUE in the Board's 
September 1980, decision amounts to nothing more than a 
disagreement with the way the evidence of record was 
evaluated.  However, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d), and, therefore, the Board now concludes that, 
in the decision of September 4, 1980, the Board did not 
commit any error of law or fact constituting CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's September 4, 1980, 
decision was not clearly and unmistakably erroneous.


ORDER

The motion that a September 4, 1980 Board decision did not 
grant separate disability rating for a shoulder disability 
secondary to his service- post operative status, cervical 
spine fusion, C3-4 with lordotic reversal and radiculopathy 
and brachial plexus syndrome should be revised or reversed on 
the grounds of CUE is denied. 




                       
____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



